DETAILED ACTION
	Claims 10-12 and 18-23 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on August 11, 2021 has been acknowledged and has been entered into the instant application file.
Election/Restrictions
Applicant’s election without traverse of Group III (claims 10-12 and 18-23) along with an election of species in the reply filed on August 11, 2021 is acknowledged.
Applicant has made an election of species in the instant application.  The elected specie has been found to be patentable, and the search has been expanded to encompass compounds where X1 is –NH-CH2-, R3 is nitro, R4 is hydroxyl, and all other substituents are as defined.
Priority
The claim to priority as a 371 filing of PCT/IB2019/050137 filed on January 8, 2019, which claims benefit of 62/615,418 filed on January 9, 2018 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statements filed on June 30, 2020 and September 9, 2021 have been considered by the Examiner.
Improper Markush Grouping Rejections
Claims 10-12 and 18-22 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the 
The Markush grouping of independent claim 10 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the core structure of Formula I is not constant as the linker between the two phenyl rings is variable, and the substituents on each phenyl ring are essential for conferring the utility of the genus of being able to treat a bacterial or protozoal infection.  Additionally, claim 10 contains additional compounds that are outside of the scope of Formula I and do not share any substantial structural similarity to Formula I.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  Additionally, the claims can be limited to the proper Markush grouping where X1 is –NH-CH2-, R3 is nitro, R4 is hydroxyl, and all other substituents are as defined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 18, and 19 recite the limitation "said microoganism.”  There is insufficient antecedent basis for this limitation in the claim as base claim 10 does not recite the term microorganism.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kousar et al. (Asian Journal of Chemistry, 2013, 59-62).
S. aureus infection by administering topically
    PNG
    media_image1.png
    150
    288
    media_image1.png
    Greyscale
, which reads on the claims where X1 is –NH-CH2-, R1 and R3 are nitro, R4 is hydroxyl, and R2 and R5 are hydrogen.  See compound C5, Scheme III, page 60, and inhibition of S. aureus in Figure 1, page 62.  With respect to claims 18 and 19, the claims describe interactions between the compound and certain targets in the microorganism, which would necessarily occur upon administration of the compound.  Therefore, claims 18 and 19 are inherently taught by Kousar et al. as they describe how the compound is able to treat a bacterial or protozoal infection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-12 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kousar et al. (Asian Journal of Chemistry, 2013, 59-62).
Kousar et al. teach a compound of the formula 
    PNG
    media_image2.png
    121
    237
    media_image2.png
    Greyscale
, which reads on the claims where X1 is –NH-CH2-, R3 is nitro, R4 is hydroxyl, and R1, R2, and R5 are hydrogen.  See compound D5, Scheme III, page 60.  The compound is the same as compound MC4-49 in claims 21 and 22.
Kousar et al. does not teach where the compound is used to treat an infection, specifically an S. aureus infection.
Kousar et al. teach a method of treating a S. aureus infection by administering topically
    PNG
    media_image1.png
    150
    288
    media_image1.png
    Greyscale
, which reads on the claims where X1 is –NH-CH2-, R1 S. aureus in Figure 1, page 62.  While the compound has an extra nitro group attached to it from MC4-49, it would be expected to have similar activity based on the nitro/hydroxyl motif on the other phenyl ring.  Kousar et al. teach that compound D5 was made, page 61, first column, before first full paragraph.  While no testing was done on compound D5, the similarity between compounds D5 and C5 inform the person of ordinary skill in the art that the compound would also possess activity against S. aureus with a reasonable expectation of success.  There would also be motivation for the person of ordinary skill in the art as compound D5 is described as an antibacterial agent, though not tested.
With respect to claims 18 and 19, the claims describe interactions between the compound and certain targets in the microorganism, which would necessarily occur upon administration of the compound.  Therefore, claims 18 and 19 are inherently taught by Kousar et al. as they describe how the compound is able to treat a bacterial or protozoal infection.
Therefore, the claims are prima facie obvious over the prior art.
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Claims 10-12 and 18-22 are rejected.  Claim 23 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626